DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species of: 
Species of the sensing system:
	•	Species I as illustrated in Figure(s) 1-8, and further disclosed in  [0029]-[0078];
•	Species II as illustrated in Figure(s) 9-10B, and further disclosed in [0080]-[0081];
•	Species III as illustrated in Figure(s) 11, and further disclosed in [0086];
•	Species IV as illustrated in Figure(s) 12, and further disclosed in [0086];
•	Species V as illustrated in Figure(s) 13, and further disclosed in [0086];
•	Species VI as illustrated in Figure(s) 14-15, and further disclosed in [0088];
•	Species VII as illustrated in Figure(s) 16, and further disclosed in [0088];
•	Species VIII as illustrated in Figure(s) 17-18, and further disclosed in [0089].

The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species I (see Figure(s) 1-8) and Species II (see Fig(s) 9-10B) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source (see [0029]-[0078]) furthermore, unlike Species I, Species II has a block body 55 is included in addition to the components according to the first preferred embodiment. The block body 55 defines a closed end (a fixed end) of the interior space 40. Specifically, the block body 55 is disposed between the first acoustic wave source 10 and the second acoustic wave source 20 and between the electrodes 30a and 30b so as to block a first end of the path, that is, a first end of the interior space 40 in the Y-direction.  Accordingly, the acoustic-wave-generating device 100 according to the present preferred embodiment includes the single opening 41b (see [0080]-[0081]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I (see Figure(s) 1-8) and Species III (see Fig(s) 11) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source 10 and the second acoustic wave source 20 along a front surface and a back surface of the acoustic-wave-generating device 100 (see [0029]-[0078]) furthermore, unlike Species I, Species III has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; in Fig. 11, the length Ly of the interior space (path) 40 corresponds to a length along outer edges of the second acoustic wave (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I (see Figure(s) 1-8) and Species IV (see Fig(s) 12) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source 10 and the second acoustic wave source 20 along a front surface and a back surface of the acoustic-wave-generating device 100 (see [0029]-[0078]) furthermore, unlike Species I, Species IV has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; furthermore the first acoustic wave source 10 has an L- shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I (see Figure(s) 1-8) and Species V (see Fig(s) 13) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source 10 and the second acoustic wave source 20 along a front surface and a back surface of the acoustic-wave-generating device 100 (see [0029]-[0078]) furthermore, unlike Species I, Species V has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I (see Figure(s) 1-8) and Species VI (see Fig(s) 14-15) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source 10 and the second acoustic wave source 20 along a front surface and a back surface of the acoustic-wave-generating device 100 (see [0029]-[0078]) furthermore, unlike Species I, Species VI has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.   Accordingly, there are gaps 45 at both ends in the direction   (X-direction)   perpendicular    or   substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I (see Figure(s) 1-8) and Species VII (see Fig(s) 16) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source 10 and the second acoustic wave source 20 along a front surface and a back surface of the acoustic-wave-generating device 100 (see [0029]-[0078]) furthermore, unlike Species I, Species VII has (see [0088]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I (see Figure(s) 1-8) and Species VIII (see Fig(s) 17-18) are independent or distinct because in Species I, openings 41a and 41b are provided between the first acoustic wave source 10 and the second acoustic wave source 20 along a front surface and a back surface of the acoustic-wave-generating device 100 (see [0029]-[0078]) furthermore, unlike Species I, Species VIII includes neither the thermal insulation layer 22 nor the heating element 23. The facing body 21 in Fig. 17 is a housing. The housing is preferably made of, for example, an insulating material.   The first acoustic wave source 10 is disposed above the bottom surface of the housing with the electrodes 30a and 30b interposed therebetween such that the heating element 13 faces the housing. The interior space 40 is provided between the facing body 21 that is the housing and the first acoustic wave source 10 (see [0089]). In addition, these species are not obvious variants of each other based on the current record.

•	Species II and Species III are independent or distinct because in Species II, a block body  Species II, Species III has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; in Fig. 11, the length Ly of the interior space (path) 40 corresponds to a length along outer edges of the second acoustic wave source 20 in the interior space 40 in the recessed shape furthermore the first acoustic wave source 10 has a recessed shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species II and Species IV are independent or distinct because in Species II, a block body 55 is included in addition to the components according to the first preferred embodiment. The block body 55 defines a closed end (a fixed end) of the interior space 40. Specifically, the block body 55 is disposed between the first acoustic wave source 10 and the second acoustic wave source  Species II, Species IV has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; furthermore the first acoustic wave source 10 has an L- shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species II and Species V are independent or distinct because in Species II, a block body 55 is included in addition to the components according to the first preferred embodiment. The block body 55 defines a closed end (a fixed end) of the interior space 40. Specifically, the block body 55 is disposed between the first acoustic wave source 10 and the second acoustic wave source 20 and between the electrodes 30a and 30b so as to block a first end of the path, that is, a first end of the interior space 40 in the Y-direction.  Accordingly, the acoustic-wave-generating device 100 according to the present preferred embodiment includes the single opening 41b (see [0080]-[0081]) furthermore, unlike Species II, Species V has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species II and Species VI are independent or distinct because in Species II, a block body 55 is included in addition to the components according to the first preferred embodiment. The block body 55 defines a closed end (a fixed end) of the interior space 40. Specifically, the block body 55 is disposed between the first acoustic wave source 10 and the second acoustic wave source 20 and between the electrodes 30a and 30b so as to block a first end of the path, that is, a first end of the interior space 40 in the Y-direction.  Accordingly, the acoustic-wave-generating device 100 according to the present preferred embodiment includes the single opening 41b (see [0080]-[0081]); furthermore, unlike Species II, Species VI has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.   Accordingly, there are gaps 45 at both ends in the direction   (X-direction)   perpendicular    or   substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]). In addition, these species are not obvious variants of each other based on the current record.
•	Species II and Species VII are independent or distinct because in Species II, a block body (see [0080]-[0081]); furthermore, unlike Species II, Species VII the openings 41a and 41b are through-holes that are provided in the facing body 21. The acoustic-wave-generating device 100 in Fig. 16 includes neither the thermal insulation layer 22 nor the heating element 23. The acoustic-wave-generating device 100 includes a spacer 51 between the heating element 13 and the facing body 21.  The interior space 40 is defined by the spacer 51. Also, in this case, the distance Ly between the openings 41a and 41b is designed so as to satisfy expression (1).    The openings 41a and 41b may be through-holes that are provided in the first acoustic wave source 10. One of the through-holes that correspond to the openings 41a and 41b may be provided in the first acoustic wave source 10, and the other may be provided in the second acoustic wave source 20 (see [0088]). In addition, these species are not obvious variants of each other based on the current record.
•	Species II and Species VIII are independent or distinct because in Species II, a block body 55 is included in addition to the components according to the first preferred embodiment. The block body 55 defines a closed end (a fixed end) of the interior space 40. Specifically, the block body 55 is disposed between the first acoustic wave source 10 and the second acoustic wave source 20 and between the electrodes 30a and 30b so as to block a first end of the path, that is, a first end of the interior space 40 in the Y-direction.  Accordingly, the acoustic-wave-generating device 100 according to the present preferred embodiment includes the single opening 41b (see [0080]-[0081]) furthermore, unlike Species II, Species VIII includes neither the thermal insulation layer 22 nor the heating element 23. The facing body 21 in Fig. 17 is a housing. The housing is preferably made of, for example, an insulating material.   The first acoustic wave source 10 is disposed above the bottom surface of the housing with the electrodes 30a and 30b interposed therebetween such that the heating element 13 faces the housing. The interior space 40 is provided between the facing body 21 that is the housing and the first acoustic wave source 10 (see [0089]). In addition, these species are not obvious variants of each other based on the current record.

•	Species III and Species IV are independent or distinct because in Species III, the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; in Fig. 11, the length Ly of the interior space (path) 40 corresponds to a length along outer edges of the second acoustic wave source 20 in the interior space 40 in the recessed shape furthermore the first acoustic wave source 10 has a recessed shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species III, Species IV the first acoustic wave source 10 has an L- shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
Species III and Species V are independent or distinct because in Species III, the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; in Fig. 11, the length Ly of the interior space (path) 40 corresponds to a length along outer edges of the second acoustic wave source 20 in the interior space 40 in the recessed shape furthermore the first acoustic wave source 10 has a recessed shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species III, Species V the first acoustic wave source 10 and the second acoustic wave source 20 have an L-shape (see [0086]). In addition, these species are not obvious variants of each other based on the current record.
•	Species III and Species VI are independent or distinct because in Species III, the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and (see [0086]); furthermore, unlike Species III, Species VI has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.   Accordingly, there are gaps 45 at both ends in the direction (X-direction)   perpendicular or substantially perpendicular to the direction in which the acoustic wave propagates in the interior space 40 (see [0088]). In addition, these species are not obvious variants of each other based on the current record.
•	Species III and Species VII are independent or distinct because in Species III, the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; in Fig. 11, the length Ly of the interior space (path) 40 corresponds to a length along outer edges of the second acoustic wave source 20 in the interior space 40 in the recessed shape furthermore the first acoustic wave source 10 has a recessed shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species III, Species VII has the openings 41a and 41b are through-holes that are provided in the (see [0088]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species III and Species VIII are independent or distinct because in Species III, the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; in Fig. 11, the length Ly of the interior space (path) 40 corresponds to a length along outer edges of the second acoustic wave source 20 in the interior space 40 in the recessed shape furthermore the first acoustic wave source 10 has a recessed shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species III, Species VIII includes neither the thermal insulation layer 22 nor the heating element 23. The facing body 21 in Fig. 17 is a housing. The housing is preferably made of, for example, (see [0089]).  In addition, these species are not obvious variants of each other based on the current record.

•	Species IV and Species V are independent or distinct because in Species IV, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; furthermore the first acoustic wave source 10 has an L- shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species IV, Species V the first acoustic wave source 10 and the second acoustic wave source 20 have an L-shape (see [0086]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species IV and Species VI are independent or distinct because in Species IV, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the (see [0086]); furthermore, unlike Species IV, Species VI has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.  Accordingly, there are gaps 45 at both ends in the direction (X-direction) perpendicular or substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species IV and Species VII are independent or distinct because in Species IV, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; furthermore the first acoustic wave source 10 has an L- shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species IV, Species VII has the openings 41a and 41b are through-(see [0088]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species IV and Species VIII are independent or distinct because in Species IV, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; furthermore the first acoustic wave source 10 has an L- shape, and the second acoustic wave source 20 has a flat plate shape (see [0086]); furthermore, unlike Species IV, Species VIII includes neither the thermal insulation layer 22 nor the heating element 23. The facing body 21 in Fig. 17 is a housing. The housing is preferably made of, for example, an insulating material.   The first acoustic wave source 10 is disposed above the bottom surface of the housing with the electrodes 30a and 30b interposed therebetween such (see [0089]).  In addition, these species are not obvious variants of each other based on the current record.

•	Species V and Species VI are independent or distinct because in Species V, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; the interior space 40 is defined such that a recessed shape on the YZ plane expands in the X-direction; the length Ly of the interior space (path) 40 corresponds to the minimum distance between the openings 41a and 41b in the interior space (path) 40; furthermore the first acoustic wave source 10 and the second acoustic wave source 20 have an L-shape (see [0086]); furthermore, unlike Species V, Species VI has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.  Accordingly, there are gaps 45 at both ends in the direction (X-direction) perpendicular or substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species V and Species VII are independent or distinct because in Species V, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 (see [0086]); furthermore, unlike Species V, Species VII has the openings 41a and 41b are through-holes that are provided in the facing body 21. The acoustic-wave-generating device 100 in Fig. 16 includes neither the thermal insulation layer 22 nor the heating element 23. The acoustic-wave-generating device 100 includes a spacer 51 between the heating element 13 and the facing body 21.  The interior space 40 is defined by the spacer 51. Also, in this case, the distance Ly between the openings 41a and 41b is designed so as to satisfy expression (1).  The openings 41a and 41b may be through-holes that are provided in the first acoustic wave source 10. One of the through-holes that correspond to the openings 41a and 41b may be provided in the first acoustic wave source 10, and the other may be provided in the second acoustic wave source 20 (see [0088]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species V and Species VIII are independent or distinct because in Species V, has the heating elements 13 and 23 that are disposed on a surface of the first acoustic wave source 10 and a surface of the second acoustic wave source 20 that face each other; the interior space (path) 40 is defined by the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b; the first acoustic wave source 10, the second acoustic wave source 20, and the electrodes 30a and 30b are illustrated by hatching to make the interior space (path) 40 clear; (see [0086]); furthermore, unlike Species V, Species VIII includes neither the thermal insulation layer 22 nor the heating element 23. The facing body 21 in Fig. 17 is a housing. The housing is preferably made of, for example, an insulating material.   The first acoustic wave source 10 is disposed above the bottom surface of the housing with the electrodes 30a and 30b interposed therebetween such that the heating element 13 faces the housing. The interior space 40 is provided between the facing body 21 that is the housing and the first acoustic wave source 10 (see [0089]).  In addition, these species are not obvious variants of each other based on the current record.

•	Species VI and Species VII are independent or distinct because Species VI, has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.  Accordingly, there are gaps 45 at both ends in the direction (X-direction) perpendicular or substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]); furthermore, unlike Species VI, Species VII has the openings 41a and 41b are through-holes that are provided in the facing body 21. The acoustic-wave-generating device 100 in Fig. 16 includes neither the thermal insulation layer 22 nor the heating element 23. The acoustic-wave-generating device 100 includes a spacer 51 between the heating element 13 and the facing body 21.  The interior space 40 is defined by the spacer 51. Also, in this case, the distance Ly between the openings 41a and 41b is designed so as to satisfy expression (1).  The openings (see [0088]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species VI and Species VIII are independent or distinct because Species VI, has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.  Accordingly, there are gaps 45 at both ends in the direction (X-direction) perpendicular or substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]); furthermore, unlike Species VI, Species VIII includes neither the thermal insulation layer 22 nor the heating element 23. The facing body 21 in Fig. 17 is a housing. The housing is preferably made of, for example, an insulating material.   The first acoustic wave source 10 is disposed above the bottom surface of the housing with the electrodes 30a and 30b interposed therebetween such that the heating element 13 faces the housing. The interior space 40 is provided between the facing body 21 that is the housing and the first acoustic wave source 10 (see [0089]).  In addition, these species are not obvious variants of each other based on the current record.

•	Species VII and Species VIII are independent or distinct because Species VII, has the acoustic-wave-generating device 100, the second acoustic wave source 20 is held above the first acoustic wave source 10 by using the electrodes 30a and 30b that have a recessed shape.  Accordingly, there are gaps 45 at both ends in the direction (X-direction) perpendicular or substantially perpendicular to the direction     in which the acoustic wave propagates in the interior space 40 (see [0088]); furthermore, unlike Species VII, Species VIII includes neither the thermal (see [0089]).  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     
/AMIE M NDURE/